Fish, C. J.
(After stating the facts.) As will be seen from the foregoing statement of facts, the petition as finally amended sought relief only against V. A. Hargrove as the administrator of the estate of the petitioner’s deceased wife, Hattie E. Covington; as *310two of the defendants, McClelland and F. A. Hargrove, were not served, and the last amendment to the petition alleged that Man-gum, sheriff, had paid over to the administrator the fund sought to he recovered by the petitioner. Under the allegations of the petition, which must be taken as true in passing on the general demurrer, the fund for which the action was brought equitably belonged to the petitioner and he was entitled.to recover the same; therefore the general demurrer to the petition was properly overruled; and this is true whether or not the petitioner was entitled to all of the relief for which he prayed.
The special demurrers which were in any wise meritorious were met by amendments to the petition.
In the brief of counsel for plaintiff in error some points are urged which were not raised by any assignment of error; therefore they can not b'e considered. The judgment overruling the general demurrer to the petition is

Affirmed.


All the Justices concur.